In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                                 ________________

                               NO. 09-13-00219-CR
                                ________________

                        GREGORY SMOKER, Appellant

                                          V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                       Trial Cause No. 00-82941
__________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Gregory Smoker seeks to appeal the trial court’s order denying his

motion to preserve biological evidence, in which Smoker requested that he receive

notification prior to the destruction of any items that might potentially contain DNA

evidence, as well as the trial court’s order dismissing his motion for a free appellate

record. In his motion to preserve biological evidence, Smoker expressly stated that he

had not yet filed a motion under Chapter 64 of the Texas Code of Criminal Procedure,

but “the possibility exists that he might in the near future.” We questioned our


                                          1
jurisdiction, and Smoker filed a response, but Smoker failed to establish that the rulings

about which he complains are appealable at this time.

       An appeal in a criminal case must be specifically authorized by statute, and a court

of appeals lacks jurisdiction to review interlocutory orders unless such jurisdiction has

been expressly granted by law. Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App.

1991). The trial court’s denial of Smoker’s motion to preserve biological evidence and

the trial court’s dismissal of Smoker’s motion for a free appellate record are not

immediately appealable orders. See generally Gutierrez v. State, 307 S.W.3d 318, 323

(Tex. Crim. App. 2010) (Appeal from an order denying appellant’s request for

appointment of counsel under Chapter 64 is premature because such a motion is a

preliminary matter that precedes the initiation of Chapter 64 proceedings.). Accordingly,

we dismiss the appeal for lack of jurisdiction.

       APPEAL DISMISSED.

                                                  ______________________________
                                                         CHARLES KREGER
                                                               Justice

Opinion Delivered August 14, 2013
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                             2